DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite limitations directed to collecting information and making corresponding changes in a vehicle dashboard display. This judicial exception is not integrated into a practical application because the collection and display of information is an abstract idea. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are directed to information collection and manipulation.
Claim 1 recites a method step of setting an eco-level.  The “eco-level” is a value (information) that represents the status of the vehicle (speed and motor output).  There is no structure defined in the level setting.  There is no effect on the vehicle (the level only informs the display, it does not control the vehicle).  Collecting information and quantifying that information as a “level” is an abstract idea.
Claim 1 then recites a method step of displaying an eco-level gauge.  The displaying of information (whether original information or quantified information) is an abstract idea. 
Claim 1 is limited to these two method steps.  There is not significantly more in the claim that overcomes the abstract idea analysis.
Claim 2 is directed to an explanation of the eco-level gauge.  Clarifying what the display looks like is an abstract idea.  Claim w does not add significantly more. 
Claim 3 is directed to a method step of setting a threshold to determine if the vehicle is in the eco-state and two steps directed to the display.  These limitations are directed to the collection of information and its display.  Those are abstract ideas without significantly more.
Claim 4 explains what the previous steps are intended to include.  An eco-level determination map and a power consumption threshold value setting map all describe information stored in memory.  Information is an abstract idea (whether collected, stored, displayed).  The wherein clause recites a broad relationship between the previously identified maps. This does not add significantly more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harumoto (US 2011/0125357).
With respect to claim 1, Harumoto discloses an operating state display method in an electric vehicle in which a drive electric power is supplied from a battery to a travel motor (par 37; Harumoto’s disclosure is directed to a hybrid vehicle, which uses a battery’s electricity to drive a travel motor), the operating state display method (fig 1-2; par 37-56) comprising: 
an eco-level setting step of setting an eco-level based on a vehicle speed of the electric vehicle and an output of the travel motor, the eco-level configured to stepwise indicate an energy consumption efficiency in an operating state of the electric vehicle (fig 1, three boxes on the left use “vehicle speed” and “required torque” to determine if the vehicle is in the eco-mode; see also par 46); and 
a display step of displaying in a vehicle cabin an eco-level gauge configured to expand or contract according to the eco-level (fig 1, “display” box on the right; see also figure 2; see also par 47-56).  
Harumoto disclose a method of setting an eco-level based on vehicle speed (fig 1, “vehicle speed”) and travel motor output (“required torque”).  Harumoto then controls a display (fig 2) to expand and contract in response. 
It is noted that claim 1 is directed to the method of “displaying in a vehicle cabin an eco-level gauge”.  That the gauge is “configured to expand or contract” does not define the method steps of controlling those abilities.  Regardless, Harumoto’s gauge does expand and contract with changing driving conditions (see fig 2).
With respect to claim 2, Harumoto discloses
a power consumption calculation step of calculating a power consumption of the electric vehicle (par 50, 86), 
wherein the display step displays along with the eco-level gauge (501 and/or 502) a power meter (505) in which the number of scales increases or decreases according to the power consumption (shown in fig 2).
Harumoto discloses power consumption is displayed as item 505.  As more/less power is consumed, the size of 505 changes.  This is interpreted as including more/fewer “scales”. 
With respect to claim 3, Harumoto discloses: 
a power consumption threshold value setting step of setting a threshold value of the power consumption for determining that the operating state of the electric vehicle is an eco-drive state (see middle box in figure 1; par 42-46); and 
an eco-determination gauge setting step of setting an eco-determination gauge indicating a length of the number of scales of the power meter corresponding to the threshold value of the power consumption (fig 2; par 51), 
wherein the display step displays the eco-determination gauge parallel to the power meter (see fig 2).  
Harumoto uses a power consumption threshold (line dividing ECO from NON-ECO) to determine the operating state of the vehicle.  In the eco mode, the display changes the length of the eco gauge (501 and/or 502).  Figure 2 shows that 501 (and 502) are parallel to 505. 
With respect to claim 4, Harumoto discloses: 
the eco-level setting step refers to an eco-level determination map defining in advance a relationship between the vehicle speed of the electric vehicle, the output of the travel motor, and an eco-level determination value for determining that the eco-level is a predetermined level, and {YB:01034367.DOCX }International Application Serial No. PCT/JP2017/045211Page 3 of 5Preliminary AmendmentDated: June 12, 2020sets the eco-level from the vehicle speed of the electric vehicle and the output of the travel motor (fig 1, middle box; fig 3, item 10a; and fig 4; par 58-67, 70); and 
the power consumption threshold value setting step refers to a power consumption threshold value setting map defining in advance a relationship between the vehicle speed of the electric vehicle and the threshold value of the power consumption and sets the threshold value of the power consumption based on the vehicle speed of the electric vehicle (shown in fig 1; the dividing line between ECO and NON-ECO zones is preset “in advance”), 
wherein the eco-level determination map and the power consumption threshold value setting map are determined such that the eco-level determination value and the threshold value of the power consumption coincide with each other with respect to the same vehicle speed (see fig 1).  
The plot of power consumption and eco-levels “coincide” with each other.  It is unclear what narrowing features are intended to be incorporated by the last wherein clause.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Harumoto in view of Geller (US 2017/0213137).
With respect to claim 5, Harumoto discloses an operating state display system installed in a hybrid vehicle (par 37; Harumoto discloses a hybrid vehicle) in which a generator can charge a battery using a power of an engine (regenerative breaking is commonly found in hybrid vehicles), a drive electric power is supplied from the battery to a travel motor (a defining characteristic of hybrid vehicles; see par 37), and a motor output corresponding to an accelerator operation amount can be selectively changed between at least two stages (see modification by Geller, below), the operating state display system comprising: 
an eco-level display device (the device that creates the display of items 501/502 in figure 2) provided to be visually recognizable by a driver of the hybrid vehicle and configured to display an eco-level gauge (501 and/or 502) configured to expand or contract according to an eco-level that stepwise indicates an energy consumption efficiency in an operating state of the hybrid vehicle (changing the size of the gauge is shown in figure 2); 
a power meter display device (the device that creates the display of 505) provided to be visually recognizable by the driver and configured to display an area where the motor output is indicated; and 
a display controller (Haruomoto’s display is actively controlled – there obviously exists a “controller” to do it) configured to control display states of the eco-level display device and the power meter display device, the display controller including: 
a travel motor output calculation unit configured to calculate a value related to the motor output (fig 1, “required torque”); 
a motor output threshold value setting unit configured to set a plurality of threshold values related to the motor output (fig 1, “”eco range required torque upper limit threshold value”), and configured to, when a vehicle speed is high, set the threshold values to be greater than when the vehicle speed is low (the upper limit threshold value is higher at high vehicle speeds than it is at lower speeds; see fig 1); 
an eco-level display control unit configured to cause the eco-level display device to {YB:01034367.DOCX }International Application Serial No. PCT/JP2017/045211Page 4 of 5Preliminary AmendmentDated: June 12, 2020display the a first display when the value related to the motor output is smaller than the threshold value (fig 2, any of lines a or b), and configured to cause the eco-level display device to display the a second display when the value related to the motor output is greater than the threshold value (fig 2, any of lines c or d); and 
a power meter display control unit configured to cause the eco-level display device to switch a display length of the eco-level gauge according to a magnitude relationship between the value related to the motor output and the threshold value (fig 2, the length of 501/502 changes based on the data table of figure 1).  
Harumoto does not expressly disclose a mode switching switch for switching a travel mode of the electric vehicle.  Geller discloses that mode switches are known in the art (par 39).  Harumoto and Geller are analogous because they are from the same field of endeavor, namely vehicles.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Harumoto to include the mode setting switch, as taught by Geller.  The motivation for doing so would have been to give the user more control over how they use their vehicle.  Mode switches are ubiquitous in the art.  They are so widely known as to be assumed to exist in modern vehicles.
With respect to claim 6, Harumoto discloses: the motor output threshold value setting unit is configured to, when the vehicle speed is high, set the threshold value to be greater than when the vehicle speed is low (see fig 1, the “upper limit threshold value” that separates ECO from NON-ECO modes is higher when the vehicle speed is high); and the power meter display control unit is configured to change a threshold value display of the power meter display device when the threshold value is changed (see fig 2), the threshold of 501 and/or 502 changes with vehicle speed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836